              Case 1:21-cv-00475-LAK Document 59 Filed 02/26/21 Page 1 of 2

                                                                           U.S. Department of Justice

                                                                           United States Attorney
                                                                           Southern District of New York


                                                                           86 Chambers Street
                                                                           New York, New York 10007


                                                                           February 26, 2021

BY ECF
Honorable Lewis A. Kaplan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

           Re:      MAZON: A Jewish Response to Hunger, et al., v. U.S. Dep’t of Health and
                    Human Services, et al., 21 Civ. 475 (LAK)
Dear Judge Kaplan:

       This Office represents the defendant federal agencies (together, the “government”) in the
above-captioned action under the Administrative Procedure Act. In advance of the conference
scheduled for March 2, 2021 at 10:30 am, and with plaintiffs’ consent, I write respectfully to
request an approximately three-week adjournment of the conference and certain other dates to
permit the administration review the issues raised in this litigation. Specifically, the parties
respectfully request: (1) that the parties be relieved of their obligation to propose a Rule 16
scheduling order pursuant to the Court’s February 8, 2021 order, ECF No. 53; (2) an
adjournment of the March 2 initial conference to a date convenient to the Court following March
23, 2021; (3) that the parties file a joint status update by Friday, March 19, 2021, outlining
proposed next steps in the litigation, including a proposed schedule; and (4) an adjournment of
the government’s time to answer or otherwise respond to the complaint, which is currently
March 26, 2021, until April 16, 2021. This is the government’s first request to adjourn these
dates.

       This is an APA action challenging a multi-agency final rule, Equal Participation of Faith-
Based Organizations in the Federal Agencies’ Programs and Activities, 85 Fed. Reg. 82,037
(Dec. 17, 2020) (the “2020 Rule”), which became effective on January 19, 2021. The 2020 Rule
concerns nine agencies, eight of which are defendants here.

        With the recent change in presidential administration, the government requires additional
time to examine the issues raised in this litigation. Moreover, because this is an APA case,
judicial review is generally confined to the administrative record that was “before the agency” at
the time of the administrative decision at issue. See Citizens to Preserve Overton Park, Inc. v.
Volpe, 401 U.S. 402, 420 (1971); Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2573 (2019);
accord 5 U.S.C. § 706. The parties therefore do not expect a discovery schedule will be
necessary—instead, the case will likely be resolved by dispositive motions. 1 Indeed, Local Civil

1
    Plaintiffs have reserved, and do not waive, any rights to seek discovery.
             Case 1:21-cv-00475-LAK Document 59 Filed 02/26/21 Page 2 of 2

Honorable Lewis A. Kaplan                                                                                    Page 2
February 26, 2021
Rule 16.1 exempts “reviews from administrative agencies” from the mandatory scheduling order
otherwise required by Federal Rule of Civil Procedure 16. Thus, we respectfully propose that the
parties file a proposed schedule that will incorporate relevant deadlines that are appropriate to an
APA case.

        Thus, in order to allow time for the administration to review the 2020 Rule, and for the
parties to then propose a schedule appropriate to an APA case, we respectfully request as
follows:

         •    the parties be relieved of their obligation to propose a scheduling order pursuant to
              the Court’s February 8, 2021 order, ECF No. 53;
         •    the initial conference, currently set for March 2, 2021, at 10:30 am, be adjourned to a
              date convenient to the Court on or after March 23, 2021; 2
         •    the parties will file a joint status update by Friday, March 19, 2021, which—if the
              parties do not agree that a further extension is warranted—will also include a
              proposed schedule for relevant events in the litigation; and
         •    the government’s time to answer or otherwise respond to the complaint, which is
              currently due March 26, 2021, be adjourned to April 16, 2021.

         We thank the Court for its attention to this matter.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for the
                                                      Southern District of New York

                                                      By: /s/ Peter Aronoff
                                                      PETER ARONOFF
                                                      Assistant United States Attorney
                                                      Telephone: (212) 637-2697
                                                      Facsimile: (212) 637-2717
                                                      E-mail: peter.aronoff@usdoj.gov

                                                      Counsel for defendants




2
  I was previously scheduled to appear before the Honorable Mary Kay Vyskocil in another matter at 11:00 am on
March 2, 2021, half an hour after the conference scheduled in this matter. In the event the Court declines to adopt
the parties’ proposal in this letter, I respectfully request—with plaintiffs’ consent—that the March 2 conference be
rescheduled to another time on the same date, or another date convenient to the Court, to avoid any scheduling
conflict.
